Citation Nr: 1107625	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-38 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Milwaukee, Wisconsin.  
Subsequently, this matter has been transferred to the New 
Orleans, Louisiana, RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to TDIU.  

VA regulations indicate that when a Veteran's schedular rating is 
less than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that: 1) if there is only one 
disability, this disability shall be ratable at 60 percent or 
more; and 2) if there are two or more disabilities, at least one 
disability shall be ratable at 40 percent or more, and there must 
be sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).

Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his age or the impairment caused by any 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

The term "unemployability," as used in VA regulations governing 
total disability ratings, is synonymous with an inability to 
secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the 
veteran's service-connected disability or disabilities preclude 
him from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to earn 
a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 
(1991).  In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's service-connected disability or 
disabilities do not prevent him from performing work that would 
produce sufficient income to be other than marginal.  See Friscia 
v. Brown, 7 Vet. App. 294 (1995).

The test of individual unemployability is whether the veteran, as 
a result of his service-connected disabilities alone, is unable 
to secure or follow any form of substantially gainful occupation 
which is consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The record indicates the Veteran is currently service connected 
for chronic left shoulder dislocation, rated as 20 percent 
disabling; osteoarthritis of the cervical spine claimed as neck 
condition (previously evaluated under diagnostic code 5010-5252) 
associated with chronic left shoulder dislocation, also rated as 
20 percent disabling; left cubital tunnel syndrome, status post 
ulnar nerve transposition, rated as 20 percent disabling; 
hemorrhoids, at a noncompensable rating; and right inguinal 
hernioplasty, at a noncompensable rating.  The Veteran's combined 
disability rating is 50 percent.  Since the Veteran's combined 
disability rating is only 50 percent, he does not meet the 
minimum threshold requirements for an award of TDIU benefits 
under 38 C.F.R. § 4.16(a).

Notwithstanding the provisions of 38 C.F.R. § 4.16(a), it is VA's 
policy to grant a TDIU in all cases where a service- connected 
disability causes unemployability regardless of the percentage 
evaluations.  38 C.F.R. § 4.16(b).  The Board is not permitted to 
grant a TDIU under 38 C.F.R. § 4.16(b) in the first instance.  
Instead, it must remand the case so that the claim can be 
considered by VA's Director of Compensation and Pension.  Bowling 
v. Principi, 15 Vet. App. 1 (2001).

The claims file contains reports of VA examinations provided 
during the pendency of this appeal.  Some of these reports 
address the question of unemployability.  There is no examination 
report, however, where the examiner considered the effect of all 
the service-connected disabilities upon the Veteran's 
employability.  Therefore, the Board must remand the appeal for a 
VA examination in which an examiner addresses the effect of all 
the service-connected disabilities and makes a determination 
whether the service-connected disabilities preclude him from 
engaging in substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a VA 
examination to obtain an opinion as to 
whether his service-connected disabilities 
would as likely as not preclude gainful 
employment.  The claims folder must be 
provided to the examiner for review, and 
consideration of such should be reflected 
in the examination report.

The examiner should opine as to whether it 
is at least as likely as not that any of 
the Veteran's service-connected 
disabilities (chronic left shoulder 
dislocation, osteoarthritis of the 
cervical spine claimed as neck condition 
associated with chronic left shoulder 
dislocation, left cubital tunnel syndrome, 
status post ulnar nerve transposition, 
hemorrhoids, and right inguinal 
hernioplasty), individually or in concert, 
would prevent him from obtaining or 
keeping gainful employment for which his 
education and occupational experience 
would otherwise qualify him.

2.	If it is determined that the Veteran is 
precluded from gainful employment, the 
AMC/RO should refer the case to VA's 
Director of Compensation and Pension for 
consideration of TDIU under the provisions 
of 38 C.F.R. § 4.16(b).

3.	After completion of the above, the claim 
should be readjudicated, with 
consideration given to any new evidence 
and all appropriate laws and regulations.  
If the claim is not granted, the Veteran 
and his representative should be furnished 
an appropriate Supplemental Statement of 
the Case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


